Citation Nr: 0937396	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  07-14 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left shoulder disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder.  

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for a right knee 
disorder, to include as secondary to a left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to April 
1990 and again from October 1990 to August 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.

The Veteran testified before a Decision Review Officer at an 
RO hearing in February 2007.  A transcript of this proceeding 
is associated with the claims file.

The issues of entitlement to service connection for a left 
shoulder disorder, a left knee disorder, and a right knee 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a bilateral shoulder 
disorder and patella alta of the left knee in a September 
2001 rating decision and properly notified the Veteran.  The 
Veteran did not appeal that decision.

2.  Evidence received since the September 2001 rating 
decision regarding the Veteran's claims of service connection 
for a left shoulder disorder and patella alta of the left 
knee is not cumulative of evidence previously submitted and 
raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The rating decision of September 2001 is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2008).

2.  New and material evidence having been submitted, the 
claim of entitlement to service connection for a left 
shoulder disorder is reopened.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  New and material evidence having been submitted, the 
claims of entitlement to service connection for a left knee 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that a left 
shoulder disorder, a left knee disorder, and a right knee 
disorder are related to his service with the United States 
Army from November 1989 to April 1990 and again from October 
1990 to August 2001.  Specifically, he contends that he 
injured and/or aggravated his left shoulder and left knee 
disorders during 40 to 50 in-service parachute jumps and 
continues to have residuals from these injuries.  He also 
contends that he suffers from a current right knee disorder 
which is secondary to his left knee disorder.  

Factual Background

The Veteran submitted an initial claim for service connection 
for bilateral shoulder and left knee disorders while still in 
service in May 2001.  He was afforded a VA pre-discharge 
examination in June 2001.  X-ray examination revealed mild 
patella alta of the left knee and normal shoulders.  Physical 
examination revealed full range of motion of the knees and 
shoulders and the examiner noted that there was no joint 
swelling, redness, or increased warmth noted at that time.  
The examiner diagnosed the Veteran was patellar alta of the 
left knee and noted that no diagnosis could be made regarding 
the shoulders as there was no pathology to render a 
diagnosis.  It does not appear that a magnetic resonance 
imaging (MRI) scan was completed.  

By rating decision dated in September 2001, the RO denied 
service connection for patella alta of the left knee and a 
bilateral shoulder disorder.  Regarding the left knee, the RO 
noted the Veteran's treatment for the left knee during 
military service but found that patella alta was considered a 
congenital or developmental defect which is unrelated to 
military service and not subject to service connection.  
Regarding the bilateral shoulders, the RO noted the Veteran's 
treatment for the bilateral shoulders during military service 
but also noted a June 2001 VA pre-discharge examination which 
found no current shoulder disorder and denied the claim based 
on no current disability.  The RO provided notice of this 
denial; however, the Veteran did not initiate an appeal of 
the rating decision.  Thus, the RO's decision of September 
2001 is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 
20.1103.  

The Veteran submitted a claim to reopen previously denied 
claims of entitlement to service connection for a left 
shoulder and left knee disorder in January 2006.  

Legal Criteria

Generally, a claim which has been denied may not thereafter 
be reopened and allowed based on the same record.  38 
U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and 
material evidence has been submitted, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  

Accordingly, the Board must initially determine whether there 
is new and material evidence to reopen the claims.  

Analysis

The evidence of record at the time of the September 2001 
rating decision included the Veteran's service treatment 
records which showed treatment for left knee and bilateral 
shoulder disorders during military service as well as the 
June 2001 VA pre-discharge examination showing a diagnosis of 
patella alta of the left knee and no diagnoses regarding the 
shoulders.

Since the September 2001 rating decision, the Veteran has 
submitted private treatment records dated from November 2002 
through August 2007 and offered testimony at a hearing at the 
RO in February 2007.  The private treatment reports note left 
knee arthroscopy for left knee medial meniscal tear in 
February 2003 and an October 2005 physical therapy treatment 
note shows a history of left shoulder labrum tear.  

Upon review of the record, the Board finds that evidence 
received since the September 2001 rating decision with regard 
to the claim for left knee and left shoulder disorders is new 
and material.  Specifically, the February 2003 operative 
report shows a left knee disorder, other than patella alta, 
for which service connection may be granted.  The October 
2005 physical therapy treatment report showing a left 
shoulder labrum tear shows a possible left shoulder disorder.  
That evidence is new and material.  38 C.F.R. §3.156(a).  
Therefore, the Veteran's claims for service connection for 
left knee and left shoulder disorders are reopened.


Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  In this case, the Board is granting in full the 
benefit sought on appeal; that is, the claims discussed 
herein are reopened.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.   


ORDER

New and material evidence having been presented to reopen the 
claim of entitlement to service connection for a left 
shoulder disorder, the claim is reopened.  To this extent, 
the appeal is granted.

New and material evidence having been presented to reopen the 
claim of entitlement to service connection for a left knee 
disorder, the claim is reopened.  To this extent, the appeal 
is granted.


REMAND

As noted above, new and material evidence has been received 
to reopen the claim for service connection for left shoulder 
and left knee disorders.  After ensuring compliance with VA's 
duty to assist in the development of the claims, they must be 
readjudicated on a de novo basis.  In that regard, the duty 
to assist includes obtaining medical examinations or opinions 
if necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Veteran's service treatment records show several 
complaints regarding the left shoulder and a June 2001 VA 
pre-discharge examination shows normal X-rays and normal 
range of motion for the left shoulder.  Post-service 
treatment records include an October 2005 physical therapy 
note showing complaints regarding the left shoulder and a 
history of left shoulder labrum tear.  As service and post-
service treatment records include findings regarding soft 
tissue damage of the left shoulder, an examination is 
necessary.  38 C.F.R. § 3.159(c)(4).  

The Veteran's service treatment records also show several 
complaints regarding the left knee and a June 2001 VA pre-
discharge examination shows a diagnosis of patella alta of 
the left knee.  The Veteran's September 1989 enlistment 
examination shows normal extremities and is negative for a 
finding of patella alta of the left knee.  The RO denied an 
initial claim for service connection for patella alta, left 
knee finding that this condition was a congenital and 
developmental defect.  When no preexisting condition is noted 
upon entry into service, the veteran is presumed to have been 
sound upon entry and then the burden falls on the government 
to rebut the presumption of soundness.  Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  Rebutting the presumption of 
soundness requires that VA show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the preexisting disability was not 
aggravated during service.  A preexisting injury or disease 
will be considered to have been aggravated by service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

The Board notes that the Veteran appears to have additional 
disability of the left knee, particularly medial meniscus 
tear as noted in a February 2003 operative report.  On 
remand, the Veteran should be afforded a VA examination to 
determine the current nature of any left knee disorders and 
whether or not any of these disorders are related to his 
military service, to include on the basis of aggravation.

An October 2005 physical therapy treatment report notes a 
history of right knee meniscus tear.  While the Veteran's 
service treatment records are negative for a right knee 
disorder, the Veteran is claiming service connection for a 
right knee disorder secondary to a left knee disorder.  The 
issue regarding the right knee is inextricably intertwined 
with the issue regarding the left knee.  Therefore, the Board 
may not properly review the Veteran's claim regarding the 
right knee until a decision is made regarding the left knee.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Moreover, since the Board is remanding the issue regarding 
the left knee for a VA examination the Board finds that the 
Veteran's right knee should also be examined and an examiner 
should note whether the nature and extent of any current 
right knee disorder and whether this right knee disorder is 
related to the Veteran's military service, a service-
connected disability, or the Veteran's left knee disorder for 
which an application for service connection is under review.  
38 C.F.R. § 3.1159(c)(4).  
 
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to 
determine the current nature and 
likely etiology of the claimed left 
shoulder, left knee, and right knee 
disorders.  The claims folder must be 
made available to the examiner for 
review.  All indicated tests and 
studies should be conducted.  The 
examiner's attention is specifically 
directed to the June 2001 VA pre-
discharge examination report noting a 
diagnosis of patella alta of the left 
knee and no current bilateral 
shoulder disorder, the August 2001 
Report Of Medical History noting the 
Veteran's treatment for left shoulder 
and left knee disorders during 
military service, and private 
treatment records showing left knee 
arthroscopy due to left knee medial 
meniscal tear in February 2003 and an 
October 2005 physical therapy 
treatment report showing a history of 
left shoulder lebrum tear and right 
knee meniscus tear.    

Following the examination and review 
of the record, the examiner should 
address the following: 

a.  Regarding the left shoulder, provide 
a diagnosis for any pathology found and 
offer an opinion as to whether any 
currently diagnosed left shoulder 
disability is at least as likely as not 
was incurred in service.  

b.  Regarding the left knee, answer 
the following questions: 

	(i)  Does the Veteran have a current 
left knee disorder, and, if so,

    (ii) does the evidence of record 
clearly and unmistakably show that the 
Veteran had a left knee disorder that 
existed prior to his entry onto active 
duty?

     (iii) If the answer is yes, does the 
evidence clearly and unmistakably show 
that the preexisting condition was not 
aggravated by service?  

      (iv) if the answer is no, is it at 
least as likely as not that the left knee 
disorder was incurred in service?  

c.  Regarding the right knee, provide 
a diagnosis for any pathology found.  
If a right knee disorder is 
diagnosed, the examiner should also 
opine whether it is at least as 
likely as not that this right knee 
disorder is related to the Veteran's 
left knee disorder, military service, 
and/or a service-connected disorder.
 
A complete rationale should be given 
for all opinions and conclusions 
expressed.  

2.  Review the record and ensure that 
the above action has been completed.  
When the AMC/RO is satisfied that the 
record is complete the claims should 
be readjudicated.  If any benefit 
sought on appeal remains denied, 
furnish the claimant and his 
representative with a Supplemental 
Statement of the Case (SSOC) and allow 
the claimant an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


